


















































____________________________ [Space Above This Line For Recording Data]
_____________________________




[CROSS REFERENCE Instrument Numbers 20066145, 20084410, 20090150 and 20112157]




FIRST AMENDED AND RESTATED CONSTRUCTION LOAN MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FINANCING STATEMENT




THIS FIRST AMENDED AND RESTATED CONSTRUCTION LOAN MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FINANCING STATEMENT (as amended,
supplemented, restated or otherwise modified from time to time, the “Mortgage”)
is made as of June 10, 2013, by CARDINAL ETHANOL, LLC, an Indiana limited
liability company (“Mortgagor”), whose address is 1554 North 600 E, Union,
Indiana 47390 in favor of FIRST NATIONAL BANK OF OMAHA, a National Banking
Association (“Mortgagee”), whose address is 1620 Dodge Street, Stop 1050, Omaha,
Nebraska 68197-1050. This Mortgage amends and restates that certain Construction
Loan Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement dated December 19, 2006 (as amended, the "Existing
Mortgage"), and recorded December 21, 2006 as Instrument No. 20066145 in the
mortgage/real estate records of Randolph County, Indiana, granted by Mortgagor
in favor of Mortgagee, as amended by that certain First Amendment of
Construction Loan Mortgage, Security Agreement, Assignment of Leases and Rents
and Fixture Financing Statement dated July 31, 2008, and recorded January 16,
2009 as Instrument No. 20090150 in the mortgage/real estate records of Randolph
County, Indiana, and by that certain Second Amendment of Construction Loan
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement dated May 25, 2011, and recorded June 13, 2011 as Instrument
No. 20112157 in the real estate records of Randolph County, Indiana, and as
amended by a partial release dated September 29, 2008 and recorded October 6,
2008 as Instrument No. 20084410 in the mortgage/real estate records of Randolph
County, Indiana,, but is not a novation thereof.






--------------------------------------------------------------------------------




RECITALS


A.    Mortgagor and Mortgagee have entered into that certain First Amended and
Restated Construction Loan Agreement dated of even date herewith (as amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Mortgagee has extended to Mortgagor the Loans
defined therein consisting of (i) a Revolving Credit Loan in the maximum
principal amount of $15,000,000.00 evidenced by that certain Revolving Credit
Note of even date herewith executed and delivered by Mortgagor to Mortgagee, and
(ii) a Declining Revolving Credit Loan in the maximum principal amount of
$28,889,410.44 evidenced by that certain Declining Revolving Credit Note of even
date herewith executed and delivered by Mortgagor to Mortgagee; (iii) letters of
credit from time to time issued by Mortgagee for the account of Mortgagor and
(iv) Financial Instrument Agreements from time to time entered into between
Mortgagor and Mortgagee, all as more fully described in the Loan Agreement. The
foregoing financial accommodations and credit facilities shall be collectively
referred to in this Mortgage as the “Loans”. The Loans will extend, amend and
restate the Loans extended under the Current Credit Agreement.


B.    The Loans are payable and to be performed in accordance with the terms of
the Notes evidencing the same and the Loan Agreement, with the entire unpaid
balance of the Loans to mature and be due and payable in full not later than
January 8, 2021 (the “Maturity Date”), unless extended by Mortgagor and
Mortgagee.


C.    Mortgagor has agreed to mortgage and grant a Lien on the Mortgaged
Property (as herein defined) to Mortgagee to secure the Loans and the
Obligations (as defined below).


D.    The obligations secured by this Mortgage (the “Obligations”) include,
collectively, all indebtedness, liabilities and obligations whatsoever of
Mortgagor to Mortgagee whether now existing or hereafter arising, regardless of
the form the liability takes or its purpose, including, without limitation,
overdrafts and deposit account liabilities and liabilities under any credit or
purchasing cards of Mortgagor to Mortgagee and all indebtedness, liabilities and
obligations under or in connection with the Loan Agreement and/or any of the
other Loan Documents, including without limitation, the principal of, and
interest on, the Loans, all future advances thereunder, and all other amounts
now or hereafter owing to Mortgagee under this Agreement, the Notes, letters of
credit, Financial Instrument Agreements or any of the other Loan Documents, all
obligations of Mortgagor under this Mortgage, including, but not limited to, any
protective advances advanced by Mortgagee under this Mortgage and all Debt under
the Current Credit Agreement which remains due and owing after the execution and
delivery of the Loan Agreement.


Pursuant to I.C. 32-29-1-10, the Obligations include, and this Mortgage secures,
future obligations and advances under the Loans and protective advances made
under this Mortgage or the Loan Documents and future modifications, extensions
and renewals of the Loans and Obligations secured by this Mortgage. The maximum
principal amount of the Loans and Obligations secured by this Mortgage is
$43,889,410.44.


NOW, THEREFORE, Mortgagor, in consideration of the Mortgagee advancing the Loans
and making such funds available to Mortgagor, and to secure the payment and
performance of the Obligations, hereby irrevocably and unconditionally MORTGAGES
AND WARRANTS to Mortgagee, its successors and assigns, forever, with right of
entry and possession, and grants to Mortgagee, its successors and assigns, a
mortgage and security interest in the land and any buildings, plants, fixtures,
facilities or improvements of any kind (collectively, “Improvements”), now
existing or hereafter constructed or placed thereon, described in Exhibit A
attached hereto and all mineral rights, hereditaments, easements and
appurtenances thereto (collectively the “Land”), along with all the following,
all of which together with the Land is called the “Mortgaged Property”:






--------------------------------------------------------------------------------




(a)    All and singular the tenements, hereditaments, easements, appurtenances,
passages, rights of ingress and egress, licenses, permits, rights of use or
occupancy, waters, water rights, water courses, riparian rights, mineral rights,
sewer rights, rights in trade names, licenses, permits and contracts, and all
other rights, liberties and privileges of any kind or character in any way now
or hereafter appertaining to the Land or any Improvements thereon, including but
not limited to, homestead and any other claim at law or in equity as well as any
after-acquired title, franchise or license and the reversion and reversions and
remainder and remainders thereof;


(b)    The land lying within any street, alley, avenue, roadway or right-of-way
open or proposed or hereafter vacated in front of or adjoining the Land; and all
right, title and interest, if any, of Mortgagor in and to any strips and gores
adjoining or used in connection with the Land;


(c)    All agreements, ground leases, grants of easements or rights-of-way,
permits, declarations of easements, conditions or restrictions, disposition and
development of agreements, planned unit development agreements, plats,
subdivision plans, permits and approvals, and all other documents affecting the
Land and/or Improvements;


(d)    All right, title and interest of Mortgagor in any and all buildings and
improvements of every kind and description now or hereafter erected or placed on
the said Land and all materials intended for construction, reconstruction,
alteration and repairs of such buildings and improvements now or hereafter
erected thereon, all of which materials shall be deemed to be included within
the Mortgaged Property immediately upon the delivery thereof to the Mortgaged
Property or upon any earlier acquisition thereof by Mortgagor, and all fixtures
now or hereafter owned by Mortgagor and attached to or contained in and used or
acquired for use in connection with the Mortgaged Property including, but not
limited to, all heating, lighting, refrigerating, ventilating, air‑conditioning,
air-cooling, fire extinguishing, plumbing, cleaning, telephone, communications
and power equipment, systems and apparatus; and all elevators, switchboards,
motors, pumps, screens, awnings, floor coverings, cabinets, partitions,
conduits, ducts and compressors; and all cranes and craneways, oil storage,
grain storage, sprinkler/fire protection and water service equipment; and also
including any of such property stored on the Land or Improvements or in
warehouses and intended to be used in connection with or incorporated into the
Land or Improvements or for the pursuit of any other activity in which Mortgagor
may be engaged on the Land or Improvements, and including without limitation all
tools, cabinets, awnings, window shades, venetian blinds, drapes and drapery
rods and brackets, screens, carpeting and other window and floor coverings,
decorative fixtures, plants, cleaning apparatus, and cleaning equipment,
refrigeration equipment, generators, cables, telecommunication cables, antennas
and systems, computers, software, books, supplies, kitchen equipment,
appliances, tractors, lawn mowers, ground sweepers and tools, together with all
substitutions, accessions, repairs, additions and replacements to any of the
foregoing and all other items of furniture, furnishings, equipment and personal
property owned by Mortgagor used or useful in the operation of the Mortgaged
Property; and all renewals or replacements of all of the aforesaid property
owned by or articles in substitution therefor, whether or not the same are or
shall be attached to said buildings or improvements in any manner; it being
mutually agreed, intended and declared that all the aforesaid property owned by
Mortgagor and placed by it on the Land or Improvements or used or acquired for
use in connection with the operation or maintenance of the Mortgaged Property
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Mortgage to be Land and covered by this
Mortgage, and as to any of the property aforesaid which does not form a part and
parcel of the Land or does not constitute a “fixture” (as such term is defined
in the UCC) this Mortgage is hereby deemed to be, as well, a security agreement
under the UCC for the purpose of creating hereby a security interest in such
property which Mortgagor hereby grants to Mortgagee as secured




--------------------------------------------------------------------------------




party, and all inventory, office supplies, machinery, apparatus, systems and
equipment used or useful in the production of ethanol, corn oil and distiller's
grains at the Mortgaged Property, all as now owned or hereafter acquired by
Mortgagor;


(e)    All leases of the Land or Improvements or any part thereof, whether now
existing or hereafter entered into (the “Leases”), and all right, title and
interest of Mortgagor thereunder, including cash and security deposits under any
such Leases;


(f)    Any and all awards, payments or insurance proceeds, including interest
and unearned premiums thereon, and the right to receive the same, which may be
paid or payable with respect to the Land or Improvements or other properties
described above as a result of: (1) the exercise of the right of eminent domain
or action in lieu thereof; or (2) the alteration of the grade of any street; or
(3) any fire, casualty, accident, damage or other injury to or decrease in the
value of the Land or Improvements or other properties described above, to the
extent of all amounts which may be secured by this Mortgage at the date of
receipt of any such award or payment by Mortgagor or Mortgagee, and of the
reasonable counsel fees, costs and disbursements incurred by Mortgagor or
Mortgagee in connection with the collection of such award or payment. Mortgagor
agrees to execute and deliver, from time to time, such further instruments as
may be requested by Mortgagee to confirm such assignment to Mortgagee of any
such award or payment;


(g)    All licenses, permits (including, but not limited to, building permits),
authorizations, certificates, variances, consents, approvals and other permits
now or hereafter acquired pertaining to the Land or any Improvements thereon or
which relate to the construction of the Improvements and/or the use, occupancy,
development, leasing, operation or servicing of the Land, including, but not
limited to air and water discharge permits, environmental permits and licenses
required for the production of ethanol, corn oil and distiller's grains, above
ground storage tank licenses and permits, and all estate, right, title and
interest of Mortgagor in, to, under or derived from all present or future
development, construction, operation or use of the Land or any improvements
thereon;


(h)    All intangible personal property relating to the Land and/or
Improvements, business records, claims for refunds or rebates of taxes, tax
abatements, money, deposit accounts, accounts and general and payment
intangibles;


(i)    Any and all water and water rights, minerals, oil, gas, or any rights
thereto;


(j)    Together with all plans, drawings and specifications relating to the
Mortgaged Property and the construction of the Improvements, all permits,
consents, approvals, licenses, authorizations and other rights granted by, given
by or obtained from any governmental entity with respect to the Mortgaged
Property; and all other interests of every kind and character that Mortgagor now
has or at any time hereafter acquires in and to the Mortgaged Property;


(k)    All studies, tests, investigations, and reports of any kind relating to
the soils or conditions of the soils of the Land and the suitability of the
soils for the construction of the Improvements, all mechanical or structural
studies, grading plans, drainage studies, and plans and other similar studies,
plans, drawings, or reports of any nature relating to the construction of the
Improvements;


(l)    All management contracts, service contracts, operating agreements,
utility agreements and rights, variances and permits relating to the Land and/or
Improvements;






--------------------------------------------------------------------------------




(m)    All after-acquired title to or remainder or reversion of any of the
foregoing, all and any proceeds of any of the foregoing, all and any additions,
accessions and extensions to, improvements of and substitutions and replacements
of any of the foregoing and all additional lands, estates, interests, rights, or
other property acquired by Mortgagor after the date of this Mortgage, all
without need for any additional mortgage, assignment, pledge, or conveyance to
Mortgagee but Mortgagor will execute and deliver to Mortgagee upon Mortgagee's
request any documents or instruments to further effect or evidence the
foregoing; and


(n)    Together with the right in the case of foreclosure hereunder of the
encumbered property for Mortgagee to take and use the name by which the
buildings and all other improvements situated on the Land are commonly known and
the right to manage and operate the said buildings under any such name and
variants thereof;


Subject only to the Permitted Encumbrances (as herein defined) and to secure
payment of the Obligations.
The parties intend the definition of Mortgaged Property to be broadly construed
and in the case of doubt as to whether a particular item is to be included in
the definition of Mortgaged Property, the doubt should be resolved in favor of
inclusion.


TO HAVE AND TO HOLD the same, and all estate therein, together with all the
rights, privileges and appurtenances thereunto belonging, to the use and benefit
of Mortgagee, its successors and assigns, forever.


PROVIDED NEVERTHELESS, should the Obligations be paid and performed, then these
presents will be of no further force and effect, and this Mortgage shall be
satisfied by Mortgagee, at the expense of Mortgagor.


This Mortgage also constitutes a security agreement within the meaning of the
Uniform Commercial Code as in effect in the State of Indiana (the “UCC”), with
respect to all property described herein as to which a security interest may be
granted and/or perfected pursuant to the UCC, and is intended to afford
Mortgagee, to the fullest extent allowed by law, the rights and remedies of a
secured party under the UCC.


MORTGAGOR FURTHER agree as follows:


ARTICLE I.
AGREEMENTS


Section 1.1    Performance of Obligations; Incorporation by Reference. Mortgagor
shall pay and perform the Obligations. Time is of the essence hereof. All of the
covenants, obligations, agreements, warranties and representations of Mortgagor
contained in this Agreement, the Loan Agreement and the other Loan Documents and
all of the terms and provisions thereof, are hereby incorporated herein and made
a part hereof by reference as if fully set forth herein.


Section 1.2     Further Assurances. If Mortgagee requests, Mortgagor shall sign
and deliver and cause to be recorded as Mortgagee shall direct any further
mortgages, amendments of or supplements to this Mortgage, instruments of further
assurance, certificates and other documents as Mortgagee reasonably may consider
necessary or desirable in order to attach, perfect, continue and preserve the
Obligations and Mortgagee's rights, title, estate, liens and interests under the
Loan Documents. Mortgagor further agrees to pay to Mortgagee, upon demand, all
reasonable costs and expenses incurred by Mortgagee in connection




--------------------------------------------------------------------------------




with the preparation, execution, recording, filing and refiling of this Mortgage
and any such documents, including reasonable attorneys' fees.


Section 1.3    Sale, Transfer, Encumbrance. If Mortgagor sells, conveys,
transfers or otherwise disposes of, or encumbers, any part of its interest in
the Mortgaged Property, whether voluntarily, involuntarily or by operation of
law (except for Permitted Encumbrances), without the prior written consent of
Mortgagee, Mortgagee shall have the option to declare the Obligations
immediately due and payable immediately upon notice. Included within the
foregoing actions requiring prior written consent of Mortgagee are: (a) sale by
deed or contract for deed; (b) mortgaging or granting a lien on the Mortgaged
Property; and (c) a change of control in 50% or more of the equity interest or
voting power or control of Mortgagor. Mortgagor shall give notice of any
proposed action effecting any of the foregoing to Mortgagee for Mortgagee's
consent at least thirty (30) days prior to taking such action. Mortgagor shall
pay all reasonable costs and expenses incurred by Mortgagee in evaluating any
such action. Mortgagee may condition its consent upon reasonable modification of
the Loan Documents or payment of reasonable fees. No such action shall relieve
Mortgagor from liability for the Obligations as set forth herein. The consent by
Mortgagee to any action shall not constitute a waiver of the necessity of such
consent to any subsequent action.


Section 1.4    Insurance. Mortgagor shall obtain, maintain and keep in full
force and effect and shall furnish to Mortgagee copies of policies of insurance
as described in, and meeting the requirements set forth in, the Loan Agreement.
At least ten (10) days prior to the termination of any such coverage, Mortgagor
shall provide Mortgagee with evidence satisfactory to Mortgagee that such
coverage will be renewed or replaced upon termination with insurance that
complies with the provisions of this Section and the Loan Agreement. Mortgagor,
at its sole cost and expense, from time to time when Mortgagee shall so request,
will provide Mortgagee with evidence, in a form acceptable to Mortgagee, of the
full insurable replacement cost of the Mortgaged Property. All property and
liability insurance policies maintained by Mortgagor pursuant to this Section
and the Loan Agreement shall (i) include effective waivers by the insurer of all
claims for insurance premiums against Mortgagee, and (ii) provide that any
losses shall be payable notwithstanding (a) any act of negligence by Mortgagor
or Mortgagee, (b) any foreclosure or other proceedings or notice of foreclosure
sale relating to the Mortgaged Property, or (c) any release from liability or
waiver of subrogation rights granted by the insured. In addition, all policies
of casualty insurance shall contain standard noncontributory mortgagee loss
payable clauses to Mortgagee, and the comprehensive general liability and other
liability policies required in the Loan Agreement, including environmental or
pollution policies, shall name Mortgagee as an additional insured.


Section 1.5    Taxes, Liens and Claims, Utilities. Mortgagor shall pay and
discharge when due, or cause to be paid and discharged when due, all taxes,
assessments and governmental charges and levies (collectively “Impositions”)
imposed upon or against the Mortgaged Property or the Rents, or upon or against
the Obligations, or upon or against the interest of Mortgagee in the Mortgaged
Property or the Obligations, except Impositions measured by the income of
Mortgagee. Mortgagor shall provide evidence of such payment at Mortgagee's
request. Mortgagor shall keep the Mortgaged Property free and clear of all liens
(including, but not limited to, mechanics' liens), encumbrances, easements,
covenants, conditions, restrictions and reservations (collectively “Liens”)
except those set forth in Exhibit B attached hereto and made a part hereof (the
“Permitted Encumbrances”). Mortgagor shall pay or cause to be paid when due all
charges or fees for utilities and services supplied to the Mortgaged Property.
Notwithstanding anything to the contrary contained in this Section, Mortgagor
shall not be required to pay or discharge any Imposition or Lien other than a
mechanics' lien so long as Mortgagor shall in good faith, and after giving
notice to Mortgagee, contest the same by appropriate legal proceedings. If
Mortgagor contests any Imposition or Lien against the Mortgaged Property,
Mortgagor shall provide such security to Mortgagee as Mortgagee shall reasonably
require against




--------------------------------------------------------------------------------




loss or impairment of Mortgagor's ownership of or Mortgagee's lien on the
Mortgaged Property and shall in any event pay such Imposition or Lien before
loss or impairment occurs.


Section 1.6    Escrow Payments. If requested by Mortgagee after the occurrence
of an Event of Default, Mortgagor shall deposit with Mortgagee monthly on the
first day of each month the amount reasonably estimated by Mortgagee to be
necessary to enable Mortgagee to pay, at least five (5) days before they become
due, all Impositions against the Mortgaged Property and the premiums upon all
insurance required hereby to be maintained with respect to the Mortgaged
Property. All funds so deposited shall secure the Obligations. Any such deposits
shall be held by Mortgagee, or its nominee, in a non-interest bearing account
and may be commingled with other funds. Such deposits shall be used to pay such
Impositions and insurance premiums when due. Any excess sums so deposited shall
be retained by Mortgagee and shall be applied to pay said items in the future,
unless the Obligations have been paid and performed in full, in which case all
excess sums so paid shall be refunded to Mortgagor. Upon the occurrence of an
Event of Default, Mortgagee may apply any funds in said account against the
Obligations in such order as Mortgagee may determine.


Section 1.7    Maintenance and Repair; Compliance with Laws. Mortgagor shall
cause the Mortgaged Property to be operated, maintained and repaired in safe and
good repair, working order and condition, reasonable wear and tear excepted;
shall not commit or permit waste thereof; except as provided in any Loan
Document, shall not remove, demolish or substantially alter the design or
structural character of any Improvements without the prior written consent of
Mortgagee; shall complete or cause to be completed forthwith any Improvements
which are now or may hereafter be under construction upon the Land; shall
materially comply or cause material compliance with all laws, statutes,
ordinances and codes, and governmental rules, regulations and requirements,
applicable to the Mortgaged Property or the manner of using or operating the
same, and with any covenants, conditions, restrictions and reservations
affecting the title to the Mortgaged Property, and with the terms of all
insurance policies relating to the Mortgaged Property; and shall obtain and
maintain in full force and effect all consents, permits and licenses necessary
for the use and operation of the Mortgaged Property in Mortgagor's business.
Mortgagor shall obtain and maintain in full force and effect all certificates,
licenses, permits and approvals that are required by law or necessary for the
construction of the Improvements or the use, occupancy or operation of the
Project. Subject to the provisions of this Mortgage with respect to insurance
proceeds and condemnation awards, Mortgagor shall promptly repair, restore and
rebuild any Improvements now or hereafter on the Mortgaged Property which may
become damaged or destroyed, such Improvements to be of at least equal value and
quality and of substantially the same character as prior to such damage or
destruction.


Section 1.8    Leases.


(a)Notwithstanding anything to the contrary herein, except for those Leases
listed in Exhibit B attached hereto and made a part hereof (the “Permitted
Leases”), Mortgagor shall not enter into any Lease without Mortgagee's prior
written consent, and shall furnish to Mortgagee, upon execution, a complete and
fully executed copy of each Lease. Mortgagor shall provide Mortgagee with a copy
of each proposed Lease requiring the consent of Mortgagee and with any
information requested by Mortgagee regarding the proposed Tenant thereunder.
Mortgagee may declare each Lease to be prior or subordinate to this Mortgage, at
Mortgagee's option.


(b)Mortgagor shall, at its cost and expense, perform each obligation to be
performed by the landlord under each Lease; not borrow against, pledge or
further assign any rents or other payments due thereunder; not permit the
prepayment of any rents or other payments due for more than thirty (30) days in
advance; and not permit any Tenant to assign its Lease or sublet the premises
covered




--------------------------------------------------------------------------------




by its Lease, unless required to do so by the terms thereof and then only if
such assignment does not work to relieve the Tenant of any liability for
performance of its obligations thereunder.


(c)If any Tenant shall default under its Lease, Mortgagor shall, in the ordinary
course of business, exercise sound business judgment with respect to such
default, but may not discount, compromise, forgive or waive claims or discharge
the Tenant from its obligations under the Lease or terminate or accept a
surrender of the Lease.


(d)If Mortgagor fails to perform any obligations of Mortgagor under any Lease or
if Mortgagee becomes aware of or is notified by any Tenant of a failure on the
part of Mortgagor to so perform, Mortgagee may, but shall not be obligated to,
without waiving or releasing Mortgagor from any Obligation, remedy such failure,
and Mortgagor agrees to repay upon demand all sums incurred by Mortgagee in
remedying any such failure, together with interest thereon from the date
incurred at an annual rate equal to the highest Default Rate (as set forth and
defined in the Loan Agreement).


(e)For purposes of this Mortgage, the following terms shall have the following
meanings:


(i)“Lease”: Any lease, occupancy agreement or other document or agreement,
written or oral, permitting any Person to use or occupy any part of the
Mortgaged Property.


(ii)“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.


(iii)“Tenant”: Any person or party using or occupying any part of the Mortgaged
Property pursuant to a Lease.


Section 1.9    Indemnity. Mortgagor shall indemnify Mortgagee and its
participants, directors, officers, attorneys, agents and employees (collectively
the “Indemnified Parties”) against, and hold the Indemnified Parties harmless
from, all losses, damages, suits, claims, judgments, penalties, fines,
liabilities, costs and expenses by reason of, or on account of, or in connection
with the construction, reconstruction or alteration of the Mortgaged Property
during Mortgagor's ownership thereof, or any accident, injury, death or damage
to any person or property occurring in, on or about the Mortgaged Property
during Mortgagor's ownership thereof, or any street, drive, sidewalk, curb or
passageway adjacent thereto, except to the extent that the same results from the
willful misconduct or gross negligence of the person or party seeking
indemnification. The indemnity contained in this Section shall include costs of
defense of any such claim asserted against an Indemnified Party, including
reasonable attorneys' fees. The indemnity contained in this Section shall
survive payment and performance of the Obligations and satisfaction and release
of this Mortgage and any foreclosure thereof or acquisition of title by deed in
lieu of foreclosure.


Section 1.10    Assignment of Leases and Rents.


(a)    As additional security for the indebtedness secured by this Mortgage,
Mortgagor does hereby bargain, sell, assign, transfer and set over unto
Mortgagee all Leases and all the rents, fees, issues, profits, revenues,
royalties and other income of any kind (“Rents”) which, whether before or after
foreclosure, or during the full statutory period of redemption, if any, shall
accrue and be owing for the use or occupation of the Mortgaged Property or any
part thereof. So long as no Event of Default exists under this Mortgage,
Mortgagor shall have a revocable license to




--------------------------------------------------------------------------------




collect, but not more than one (1) month in advance under any Lease, all Rents
earned prior to default. This Mortgage constitutes an absolute, irrevocable,
currently effective assignment of Rents and profits. Mortgagor hereby appoints
Mortgagee Mortgagor's true and lawful attorney-in-fact with full power of
substitution to demand, collect and receive any and all Rents which may be or
become due and payable by Tenants after the occurrence of any Event of Default,
which appointment is coupled with an interest and is irrevocable. Mortgagee may,
at its discretion, file any claim or take any action to collect and enforce the
payment of Rents, either in Mortgagee's name or Mortgagor's name or otherwise.
Tenants are hereby expressly authorized and directed by Mortgagor to pay to
Mortgagee all Rents upon Mortgagee's demand, and such Tenants are hereby
expressly relieved of any and all duty, obligation or liability in respect of
any Rents so paid to Mortgagee.


(b)    If, at any time after an Event of Default hereunder, in the sole
discretion of Mortgagee, a receivership may be necessary to protect the
Mortgaged Property or its Rents, whether before or after maturity of any Loan
and whether before or at the time of or after the institution of suit to collect
such indebtedness, or to enforce this Mortgage, Mortgagee, as a matter of strict
right and regardless of the value of the Mortgaged Property or the amounts due
hereunder or secured hereby, or of the solvency of any party bound for the
payment of such indebtedness, shall have the right to the appointment of a
receiver to take charge of, manage, preserve, protect, rent and operate the
Mortgaged Property, to collect the Rents thereof, to make all necessary and
needful repairs, and to pay all Impositions against the Mortgaged Property and
all premiums for insurance thereon, and to do such other acts as may by such
court be authorized and directed, and after payment of the expenses of the
receivership and the management of the Mortgaged Property, to apply the net
proceeds of such receivership in reduction of the Obligations secured hereby or
in such other manner as the said court shall direct notwithstanding the fact
that the amount owing thereon may not then be due and payable or the said
indebtedness is otherwise adequately secured. Such receivership shall, at the
option of Mortgagee, continue until full payment of all sums hereby secured or
until title to the Mortgaged Property shall have passed by sale under this
Mortgage.


(c)    The reasonable costs and expenses (including any receiver's fees and
reasonable attorneys' fees) incurred by Mortgagee pursuant to the powers herein
contained shall be reimbursed by Mortgagor to Mortgagee on demand as promptly as
practicable, shall be secured hereby and shall bear interest from the date
incurred at an annual rate equal to the highest Default Rate (as set forth in
the Loan Agreement). Mortgagee shall not be liable to account to Mortgagor for
any action taken pursuant hereto, other than to account for any Rents, fees,
issues, revenues, profits or proceeds actually received by Mortgagee.


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES


Mortgagor represents and warrants to Mortgagee and covenants with Mortgagee as
follows:


Section 2.1    Ownership, Liens, Compliance with Laws. Mortgagor owns the
Mortgaged Property free from all Liens, except the Permitted Encumbrances. To
the best of Mortgagor's knowledge, all material applicable zoning,
environmental, land use, subdivision, building, fire, safety and health laws,
statutes, ordinances, codes, rules, regulations and requirements affecting the
Mortgaged Property permit the current use and occupancy thereof, and Mortgagor
has obtained all consents, permits and licenses required for such use. Mortgagor
has examined and is familiar with all applicable covenants, conditions,
restrictions and reservations, and with all applicable laws, statutes,
ordinances, codes and governmental rules, regulations and requirements affecting
the Mortgaged Property, and to the best of Mortgagor's knowledge, the Mortgaged
Property complies in all material respects with all of the foregoing.




--------------------------------------------------------------------------------






Section 2.2    Use. The Mortgaged Property is not homestead property, a single
or two family dwelling, nor is it agricultural property or in agricultural use.
The construction, use and occupancy of the Project complies and will comply with
all requirements of law and any Permitted Encumbrance. No portion of any
Improvements will be/are constructed over areas subject to easements. Neither
the zoning nor any of the right to construct or to use any Improvements will
be/is to any extent dependent upon or related to any real estate other than the
Land; and all approvals, licenses, permits, certifications, filings and other
actions required by law with respect to the construction, use, occupancy and
operation of the Mortgaged Property, have been or will be received.


Section 2.3    Utilities; Services. The Mortgaged Property is serviced by all
necessary public utilities, and all such utilities are operational and have
sufficient capacity. There is no contract or agreement providing for services to
or maintenance of the Mortgaged Property which cannot be cancelled upon 30 days'
or less notice. The Mortgaged Property has access to all public streets and
railroad spurs and tracks, and is benefited by all necessary easements, to allow
the operation of the Mortgaged Property by Mortgagor in the ordinary course of
business and in a prudent manner.


Section 2.4    Construction of the Improvements. Mortgagor has, or prior to
commencement of construction of any Improvements will have, received all
requisite building permits and approvals, all approvals and consents to the
Plans and without limiting the generality of the foregoing, complied with all
requirements of law applicable to the construction of the Project. Mortgagor
shall promptly complete all Improvements in a good and workmanlike manner in
accordance with the Plans approved by Mortgagee and free from any liens or
encumbrances of any nature except for this Mortgage and the Permitted
Exceptions.


ARTICLE 3.
CASUALTY; CONDEMNATION


Section 3.1    Casualty, Repair, Proof of Loss. If any portion of the Mortgaged
Property shall be damaged or destroyed by any cause (a “Casualty”), Mortgagor
shall, subject to Section 3.2 below:


(a)    give notice to the Mortgagee as promptly as practicable; and


(b)    unless the Mortgagee has withheld Casualty proceeds during the twelve
(12) months prior to the Maturity Date and insurance proceeds and other funds
are not available to Mortgagor, promptly commence and diligently pursue to
completion (in accordance with plans and specifications approved by Mortgagee)
the restoration, repair and rebuilding of the Mortgaged Property as nearly as
possible to its value, condition and character immediately prior to the
Casualty; and


(c)    if the Casualty is covered by insurance, immediately make proof of loss
and to the extent permitted by this Mortgage, collect all insurance proceeds,
all such proceeds to be payable to Mortgagee or as Mortgagee shall direct. If an
Event of Default shall be in existence, or if Mortgagor shall fail to provide
notice to Mortgagee of filing proof of loss, or if Mortgagor shall not be
diligently proceeding, in Mortgagee's reasonable opinion, to collect such
insurance proceeds, then Mortgagee may, but is not obligated to, make proof of
loss, and is authorized, but is not obligated, to settle any claim with respect
thereto, and to collect the proceeds thereof.


Section 3.2    Use of Insurance Proceeds. Mortgagee shall make the net insurance
proceeds received by it (after reimbursement of Mortgagee's reasonable out-of
pocket costs of collecting and disbursing the same) available to Mortgagor to
pay the cost of restoration, repair and rebuilding of the Mortgaged Property,
subject to all of the following conditions precedent:




--------------------------------------------------------------------------------






(a)    There shall be no Event of Default in existence at the time of any
disbursement of the insurance proceeds;


(b)    Mortgagee shall have determined, in its reasonable discretion, that the
cost of restoration, repair and rebuilding is and will be equal to or less than
the amount of insurance proceeds and other funds deposited by Mortgagor with
Mortgagee;


(c)    Mortgagee shall have determined, in its reasonable discretion, that the
restoration, repair and rebuilding can be completed in accordance with plans and
specifications approved by Mortgagee (such approval not to be unreasonably
withheld), in accordance with codes and ordinances;


(d)    All funds shall be disbursed, at Mortgagee's option, in accordance with
Mortgagee's customary disbursement procedures for construction loans; and


(e)    The Casualty results in damage of $250,000.00 or less.


If any of these conditions shall not be satisfied, then Mortgagee shall have the
right to use the insurance proceeds to prepay the Obligations. If any insurance
proceeds shall remain after completion of the restoration, repair and rebuilding
of the Mortgaged Property, they shall be disbursed to Mortgagor, or at the
Mortgagee's discretion, used to prepay the Obligations.


In the event such insurance proceeds are made available for restoration and
repair by the Mortgagee, Mortgagor shall pay all costs incurred by Mortgagee in
connection with the application of such insurance proceeds (including but not
limited to reasonable costs incurred by Mortgagee, and a title company or agent
approved by Mortgagee in overseeing the disbursement of such insurance
proceeds), and the Improvements shall be restored or rebuilt so as to be of at
least equal value and substantially the same character as prior to such damage
or destruction.


Section 3.3    Condemnation. If any portion of the Mortgaged Property shall be
taken, condemned or acquired pursuant to exercise of the power of eminent domain
or threat thereof (a “Condemnation”), shall:


(a)    give notice thereof to Mortgagee as promptly as practicable, and send a
copy of each document received by Mortgagor in connection with the Condemnation
to Mortgagee promptly after receipt; and


(b)    diligently pursue any negotiation and prosecute any proceeding in
connection with the Condemnation at Mortgagor's expense. If an Event of Default
shall be in existence, or if Mortgagor, in Mortgagee's reasonable opinion, shall
not be diligently negotiating or prosecuting the claim, Mortgagee is authorized,
but not required, to negotiate and prosecute the claim and appear at any hearing
for itself and on behalf of Mortgagor and to compromise or settle all
compensation for the Condemnation. Mortgagee shall not be liable to Mortgagor
for any failure by Mortgagee to collect or to exercise diligence in collecting
any such compensation. Mortgagor shall not compromise or settle any claim
resulting from the Condemnation if such settlement shall result in payment of
more than $10,000 less than Mortgagee's reasonable estimate of the damages
therefrom. All awards shall be paid to Mortgagee.


Section 3.4    Use of Condemnation Proceeds. Mortgagee shall make the net
proceeds of any Condemnation received by it (after reimbursement of Mortgagee's
out-of-pocket costs of collecting and disbursing the same) available to
Mortgagor for restoration, repair and rebuilding of the Mortgaged Property,
subject to all of the following conditions precedent:






--------------------------------------------------------------------------------




(a)    There shall be no Event of Default in existence at the time of any
disbursement of the condemnation proceeds;    


(b)    Mortgagee shall have determined, in its reasonable discretion, that the
cost of restoration, repair and rebuilding is and will be equal to or less than
the amount of condemnation proceeds and other funds deposited by Mortgagor with
Mortgagee;


(c)    Mortgagee shall have determined, in its reasonable discretion, that the
restoration, repair and rebuilding can be completed in accordance with plans and
specifications approved by Mortgagee (such approval not to be unreasonably
withheld), in accordance with codes and ordinances and in accordance with the
terms, and within the time requirements in order to prevent termination, of any
Lease;


(d)    All funds shall be disbursed, at Mortgagee's option, in accordance with
Mortgagee's customary disbursement procedures for construction loans; and


(e)    The condemnation or taking causes damage of $250,000.00 or less or
requires restoration which costs less than $250,000.00.


If any of these conditions shall not be satisfied, then Mortgagee shall have the
right to use the condemnation proceeds to prepay the Obligations. If any
condemnation proceeds shall remain after completion of the restoration, repair
and rebuilding of the Mortgaged Property, they shall be disbursed to Mortgagor,
or at Mortgagee's discretion, used to prepay the Obligations.


ARTICLE 4.
DEFAULTS AND REMEDIES


Section 4.1    Events of Default. An Event of Default, as defined in the Loan
Agreement or any other Loan Document, shall constitute an Event of Default
hereunder. In addition, Mortgagor's failure to perform, observe or comply with
its obligations in this Mortgage shall be an Event of Default.


Section 4.2    Remedies. Subject to any applicable notice and cure and/or grace
periods in the Loan Agreement after an Event of Default, Mortgagee shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Mortgagee under any Loan
Document or at law or in equity. All of such rights and remedies shall be
cumulative, and the exercise of any one or more of them shall not constitute an
election of remedies.


(a)    Acceleration. Mortgagee may declare any or all of the Obligations to be
due and payable immediately. In addition, Mortgagee shall have no further
obligation to make any Advances under any Loan. If, while any insurance proceeds
or condemnation awards are being held by Mortgagee to reimburse Mortgagor for
the cost of rebuilding or restoration of buildings or improvements on the
Mortgaged Property, Mortgagee shall accelerate the Obligations, then and in such
event, Mortgagee shall be entitled to apply all such insurance proceeds and
condemnation awards then held by it in reduction of the Obligations and any
excess held by it over the amount of Obligations then due hereunder shall be
returned to Mortgagor or the persons legally entitled thereto without interest.


(b)    Receiver. Mortgagee shall have the right to obtain a receiver in
accordance with applicable law at any time after an Event of Default which is
continuing, whether or not an action for foreclosure has been commenced. Any
court having jurisdiction shall at the request of Mortgagee following an Event
of Default which is continuing, appoint a receiver to take immediate possession
of the Mortgaged Property and to rent or operate the same as he may deem best
for the interest of all parties concerned, and




--------------------------------------------------------------------------------




such receiver shall be liable to account to the Mortgagor only for the net
profits, after application of rents, issues and profits upon the costs and
expenses of the receivership and upon the Obligations.


Mortgagee shall have the right, at any time to advance money to the receiver to
pay any part or all of the items which the receiver should otherwise pay if cash
were available from the Mortgaged Property and sums so advanced, with interest
at an annual rate equal to the highest Default Rate as set forth in the Loan
Agreement, shall be secured hereby, or if advanced during the period of
redemption shall be a part of the sum required to be paid to redeem from the
sale.


(c)    Entry. Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Mortgaged
Property, and may also do any and all other things in connection with those
actions that Mortgagee may in its sole discretion consider necessary and
appropriate to protect the security of this Mortgage. Such other things may
include: taking and possessing all of Mortgagor's or the then owner's books and
records; entering into, enforcing, modifying or canceling leases on such terms
and conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collection and receiving any payment of money owing
to Mortgagee; terminating management agreements, contracts or agents/managers
responsible for the operation and/or property management of the Mortgaged
Property; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Mortgaged Property that has been removed from the Land and
make all of it available to Mortgagee at the site of the Land. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor's attorney-in-fact
to perform such acts and execute such documents as Mortgagee in its sole
discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Mortgagor's name on any instruments, such
appointment being coupled with an interest and irrevocable.


(d)    Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Mortgaged Property and/or do any and all other
things which it may in its sole reasonable discretion consider necessary and
appropriate to protect the security of this Mortgage. Any reasonable amounts
expended by Mortgagee under this Section 4.2(d) shall be secured by this
Mortgage and shall be payable upon demand and shall accrue interest at a
variable per annum rate equal to the highest Default Rate set forth in the Loan
Agreement until paid in full.


(e)    Uniform Commercial Code Remedies. Mortgagee may exercise any or all of
the remedies granted to a secured party under the UCC.


(f)    Foreclosure; Lawsuits. Mortgagee or its nominee may institute such
mortgage foreclosure actions provided for by Indiana law in accordance with
applicable law and may bid and become the purchaser of all or any part of the
Mortgaged Property at any foreclosure or other sale hereunder, and the amount of
Mortgagee's successful bid shall be credited on the Obligations. Without
limiting the foregoing, Mortgagee may proceed by a suit or suits in law or
equity, whether for specific performance of any covenant or agreement herein
contained or contained in any of the other Loan Documents, or in aid of the
execution of any power herein or therein granted, or for any foreclosure under
the judgment or decree of any court of competent jurisdiction, or for damages,
or to collect the indebtedness secured hereby, or for the enforcement of any
other appropriate legal, equitable, statutory or contractual remedy.


(g)    Other Remedies. Mortgagee may exercise all rights and remedies contained
in any other instrument, document, agreement or other writing heretofore or
otherwise available at law or in equity, concurrently or in the future executed
by Mortgagor or any other person or entity in favor of Mortgagee in connection
with the Obligations or any part thereof, without prejudice to the right of
Mortgagee thereafter




--------------------------------------------------------------------------------




to enforce any appropriate remedy against Mortgagor. Mortgagee shall have the
right to pursue all remedies afforded to a Mortgagee under applicable law, and
shall have the benefit of all of the provisions of such applicable law,
including all amendments thereto which may become effective from time to time
after the date hereof. In the event any provision of such statutes which is
specifically referred to herein may be repealed, Mortgagee shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference.


(h)    Power of Sale for Personal Mortgaged Property. Under this power of sale,
Mortgagee shall have the discretionary right to cause some or all of the
Mortgaged Property, which constitutes personal property, to be sold or otherwise
disposed of in any combination and in any manner permitted by applicable law.


(i)    For purposes of this power of sale, Mortgagee may elect to treat as
personal property any Mortgaged Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage. If it
chooses to do so, Mortgagee may dispose of any personal property, in any manner
permitted by Article 9 of the UCC, including any public or private sale, or in
any manner permitted by any other applicable law.


(j)    Single or Multiple Foreclosure Sales. If the Mortgaged Property consists
of more than one lot, parcel or item of Mortgaged Property, Mortgagee may, in
accordance with applicable law:


(ii)    designate the order in which the lots, parcels and/or items shall be
sold or disposed of or offered for sale or disposition; and


(iii)    elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale, or pursuant to the power of sale contained herein; or through two or more
such sales or dispositions; or in any other manner Mortgagee may deem to be in
its best interests (any foreclosure sale or disposition as permitted by the
terms hereof is sometimes referred to herein as a “Foreclosure Sale;” and any
two or more such sales, “Foreclosure Sales”).


If it chooses to have more than one Foreclosure Sale, Mortgagee at its option
may cause the Foreclosure Sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times and in such
order as it may deem to be in its best interests. No Foreclosure Sale shall
terminate or affect the liens of this Mortgage on any part of the Mortgaged
Property which has not been sold, until the Obligations have been paid in full.


Section 4.3    Expenses of Exercising Rights Powers and Remedies. The reasonable
expenses (including any receiver's fees, reasonable attorneys' fees, appraisers'
fees, environmental engineers' and/or consultants' fees, auctioneer's fees and
costs, costs incurred for documentary and expert evidence, stenographers'
charges, publication costs, costs (which may be estimated as to items to be
expended after entry of the decree of foreclosure) of procuring all abstracts of
title, continuations of abstracts of title, title searches and examinations, UCC
and chattel lien searches, and similar data and assurances with respect to title
as Mortgagee may deem reasonably necessary either to prosecute any foreclosure
action or to evidence to bidders at any sale which may be had pursuant to any
foreclosure decree the true condition of the title to or the value of the
Mortgaged Property) incurred by Mortgagee after the occurrence of any Event of
Default and/or in pursuing the rights, powers and remedies contained in this
Mortgage shall be immediately due and payable by Mortgagor, with interest
thereon from the date incurred at an annual rate equal to the highest Default
Rate set forth in the Loan Agreement and shall be added to the indebtedness
secured by this Mortgage.






--------------------------------------------------------------------------------




Section 4.4    Restoration of Position. In case Mortgagee shall have proceeded
to enforce any right under this Mortgage by foreclosure, sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, and in every such
case, Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder with respect to the Mortgaged Property subject to the lien
hereof, except as might otherwise be determined by a final order of a court of
competent jurisdiction.


Section 4.5    Marshalling. Mortgagor for itself and on behalf of all Persons
which may claim under Mortgagor, hereby waives all requirements of law relating
to the marshalling of assets, if any, which would be applicable in connection
with the enforcement by Mortgagee of its remedies for an Event of Default
hereunder, absent this waiver. Mortgagee shall not be required to sell or
realize upon any portion of the Mortgaged Property before selling or realizing
upon any other portion thereof.


Section 4.6    Waivers. No waiver of any provision hereof shall be implied from
the conduct of the parties. Any such waiver must be in writing and must be
signed by the party against which such waiver is sought to be enforced. The
waiver or release of any breach of the provisions set forth herein to be kept
and performed shall not be a waiver or release of any preceding or subsequent
breach of the same or any other provision. No receipt of partial payment after
acceleration of the Obligations shall waive the acceleration. No payment by
Mortgagor or receipt by Mortgagee of a lesser amount than the full amount
secured hereby shall be deemed to be other than on account of the sums due and
payable hereunder, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment be deemed an accord and satisfaction,
and Mortgagee may accept any check or payment without prejudice to Mortgagee's
right to recover the balance of such sums or to pursue any other remedy provided
in this Mortgage. The consent by Mortgagee to any matter or event requiring such
consent shall not constitute a waiver of the necessity for such consent to any
subsequent matter or event.


Section 4.7    Mortgagee's Right to Cure Defaults. If Mortgagor shall fail to
comply with any of the terms of this Mortgage with respect to the procuring of
insurance, the payment of taxes, assessments and other charges, the keeping of
the Mortgaged Property in repair, or any other term contained herein and such
failure shall continue for a period of three (3) days after notice of such
failure from Mortgagee, Mortgagee may make advances to perform the same without
releasing any of the Obligations. Mortgagor agrees to repay upon demand all sums
so advanced and all sums expended by Mortgagee in connection with such
performance, including without limitation reasonable attorneys' fees, with
interest at an annual rate equal to the highest Default Rate set forth in the
Loan Agreement from the dates such advances are made until paid in full, and all
sums so advanced and/or expenses incurred, with interest, shall be secured
hereby, but no such advance and/or incurring of expense by Mortgagee, shall be
deemed to relieve Mortgagor from any default hereunder, or to release any of the
Obligations.


Section 4.8    Suits and Proceedings. Mortgagee shall have the power and
authority, upon prior notice to Mortgagor, to institute and maintain any suits
and proceedings as Mortgagee may deem advisable to (i) prevent any impairment of
the Mortgaged Property by any act which may be unlawful or by any violation of
this Mortgage, (ii) preserve or protect its interest in the Mortgaged Property,
or (iii) restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if, in the sole opinion of Mortgagee, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee's interest.


ARTICLE 5.
MISCELLANEOUS






--------------------------------------------------------------------------------




Section 5.1    Binding Effect; Survival; Number; Gender. This Mortgage shall be
binding on and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns. All agreements,
representations and warranties contained herein or otherwise heretofore made by
Mortgagor to Mortgagee shall survive the execution and delivery hereof. The
singular of all terms used herein shall include the plural, the plural shall
include the singular, and the use of any gender herein shall include all other
genders, where the context so requires or permits.


Section 5.2    Severability. The unenforceability or invalidity of any provision
of this Mortgage as to any person or circumstance shall not render that
provision unenforceable or invalid as to any other person or circumstance.


Section 5.3    Notices. Any notice or other communication to any party in
connection with this Mortgage shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified below, or at
such other address as such party shall have specified to the other party hereto
in writing. All periods of notice shall be measured from the date of delivery
thereof if manually delivered, from the date of sending thereof if sent by
facsimile transmission, from the first business day after the date of sending if
sent by overnight courier, or from four (4) days after the date of mailing if
mailed. Notices shall be given to or made upon the respective parties hereto at
their respective addresses set forth below:


If to Mortgagee:
First National Bank of Omaha
 
1620 Dodge Street, Stop 1050
 
Omaha, Nebraska 68197-1050
 
Attn: Blake Suin
 
Fax No.: (402) 602-3519
 
 
If to Mortgagor:
Cardinal Ethanol, LLC
 
1554 North 600 E
 
Union City, Indiana 47390
 
Attn: Jeff Painter, CEO
 
Fax No,: (765) 969-7914



Either party may change its address for notices by a notice given pursuant to
this Section.


Section 5.4    Applicable Law. This Mortgage shall be construed and enforceable
in accordance with, and be governed by, the laws of the State of Indiana,
without giving effect to conflict of laws or principles thereof.


Section 5.5    Waiver of Jury Trial. Mortgagor and Mortgagee each irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Mortgage or the transactions contemplated hereby.


Section 5.6    Effect. This Mortgage is in addition and not in substitution for
any other guarantees, covenants, obligations or other rights now or hereafter
held by Mortgagee from any other person or entity in connection with the
Obligations.


Section 5.7    Assignability. Mortgagee shall have the right to assign this
Mortgage, in whole or in part, or sell participation interests herein, to any
person obtaining an interest in the Obligations.






--------------------------------------------------------------------------------




Section 5.8    Headings. Headings of the Sections of this Mortgage are inserted
for convenience only and shall not be deemed to constitute a part hereof.


Section 5.9    Fixture Filing. This instrument shall be deemed to be a Fixture
Filing within the meaning of the UCC, and for such purpose, the following
information is given:


(a)
Name and address of Debtor:
 
Cardinal Ethanol, LLC
1554 North 600 E
Union City, Indiana 47390
USA


(b)
Type of Organization:
 
Limited liability company


(c)
Jurisdiction of Organization:
 
Indiana


(d)
Organizational I.D. No.:
 
IN2005021100241


(e)
Name and address of Secured Party:
 
First National Bank of Omaha
1620 Dodge Street, Stop 1050
Omaha, Nebraska 68197-1050
USA


(f)
Description of the collateral:
 
See granting clause above


(g)
Description of real estate to which the collateral is attached or upon which it
is or will be located:
 
See Exhibit A hereto.



Some of the above-described collateral is or is to become fixtures upon the
above-described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.


Section 5.10    Estoppel Certificate. At any time and from time to time, within
three (3) Business Days after receipt from Mortgagee of a written request
therefor, Mortgagor shall prepare, execute and deliver to Mortgagee, and/or any
other party which Mortgagee may designate, an estoppel certificate stating: (a)
the amount of the unpaid principal balance and accrued interest secured by this
Mortgage on the date thereof; (b) the date upon which the last payment secured
by this Mortgage was made and the date the next payment secured by this Mortgage
is due; and (c) that the provisions of the Loan Agreement, this Mortgage and the
other Loan Documents described in said request have not been materially amended
or changed in any manner, that there are no material defaults or events of
default then existing under the terms of the Loan Agreement, this Mortgage or
the other Loan Documents described in said request, and that Mortgagor has no
defenses, claims or offsets against full enforcement hereof and thereof
according to the terms hereof and thereof, or listing and describing any such
amendments, changes, defaults, events of default, defenses, claims or offsets
which do exist.


Section 5.11    Definitions. Capitalized terms not otherwise defined in this
Mortgage shall have the meaning given to such terms in the Loan Agreement.


Section 5.12    Amended and Restated Mortgage; Liens Unimpaired. This Mortgage
amends and restates the Existing Mortgage. It is the intention and understanding
of the parties that (a) all security interests and other Liens arising under or
evidenced by the Existing Mortgage shall remain in full force and effect




--------------------------------------------------------------------------------




and shall secure the Obligations, (b) the priority of all such security
interests and other Liens shall not be impaired by the execution, delivery or
performance of this Mortgage or the other Loan Documents and (c) this Mortgage
secures all of the Obligations (as defined in the Existing Mortgage) secured by
the Existing Mortgage. All UCC Financing Statements and other lien perfection
and similar documents relating to the Existing Mortgage or the security
interests or other Liens arising thereunder or evidenced thereby shall remain in
full force and effect and shall act to perfect the Mortgagee's Lien on the
Mortgaged Property described therein.


ARTICLE 6.
ENVIRONMENTAL


Section 6.1    Environmental Matters; Notice; Indemnity. Mortgagor covenants and
agrees as follows:


(a)    For purposes of this Mortgage, the following definitions shall apply:


(i)    The term “Environmental Law” means and includes any federal, state or
local law, statute, regulation or ordinance pertaining to health, industrial
hygiene or the environmental or ecological conditions on, under or about the
Mortgaged Property, including without limitation each of the following (and
their respective successor provisions): the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections
9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. sections 6901 et seq. (“RCRA”); the Federal Hazardous
Materials Transportation Act, as amended, 49 U.S.C. sections 1801 et seq.; the
Toxic Substance Control Act, as amended, 15 U.S.C. sections 2601 et seq.; the
Clean Air Act, as amended, 42 U.S.C. sections 1857 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sections 1251 et seq.; and the
rules, regulations and ordinances of the U.S. Environmental Protection Agency
and of all other federal, state, county and municipal agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Mortgaged Property or the use or operation of the Mortgaged Property.


(ii)    The term “Hazardous Substance” means and includes: (1) those substances
included within the definitions of “hazardous substances”, “hazardous materials,
hazardous waste”, “pollutants”, “toxic substances” or “solid waste” in any
Environmental Law; (2) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 CFR 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and any amendments thereto); (3) those other
substances, materials and wastes which are or become, regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (4) any material, waste or substance
which is any of the following: (A) asbestos; (B) polychlorinated biphenyl; (C)
designated or listed as a “hazardous substance” pursuant to section 311 or
section 307 of the Clean Water Act (33 U.S.C. sections 1251 et ); (D) explosive;
(E) radioactive; (F) a petroleum product; or (G) infectious waste.
Notwithstanding anything to the contrary herein, the term “Hazardous Substance”
shall not include commercially sold products otherwise within the definition of
the term “Hazardous Substance”, but (X) which are used or disposed of by
Mortgagor or used or sold by tenants of the Mortgaged Property in the ordinary
course of their respective businesses, (Y) the presence of which product is not
prohibited by applicable Environmental Law, and (Z) the use and disposal of
which are in all respects in accordance with applicable Environmental Law.






--------------------------------------------------------------------------------




(iii)    The term “Enforcement or Remedial Action” means and includes any action
taken by any person or entity in an attempt or asserted attempt to enforce, to
achieve compliance with, or to collect or impose assessments, penalties, fines,
or other sanctions provided by, any Environmental Law.


(iv)    The term “Environmental Liability” means and includes any claim, demand,
obligation, cause of action, accusation, allegation, order, violation, damage
(including consequential damage), injury, judgment, assessment, penalty, fine,
cost of Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys' fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.


(b)    Mortgagor, its successors and assigns, after reasonable inquiry,
covenants, warrants and represents that, except as disclosed in the
environmental studies identified in Exhibit C attached hereto and incorporated
herein by reference:


(i)    No Hazardous Substances have been or shall be discharged, disbursed,
released, stored, treated, generated, disposed of, or allowed to escape or
migrate, or shall threaten to be injected, emptied, poured, leached, or spilled
on or from the Mortgaged Property.


(ii)    No asbestos or asbestos‑containing materials have been or will be
installed, used, incorporated into, placed on, or disposed of on the Mortgaged
Property.


(iii)    No polychlorinated biphenyls (“PCBs”) are or will be located on or in
the Mortgaged Property, in the form of electrical transformers, fluorescent
light fixtures with ballasts, cooling oils, or any other device.


(iv)    No investigation, administrative order, consent order and agreement,
litigation, settlement, lien or encumbrance with respect to Hazardous Substances
is proposed, threatened, anticipated or in existence with respect to the
Mortgaged Property.


(v)    The Mortgaged Property and Mortgagor's operations at the Mortgaged
Property are in compliance with all applicable Environmental Laws including
without limitation any, state and local statutes, laws and regulations. No
notice has been served on Mortgagor, or any subsidiary of Mortgagor, from any
entity, government body, or individual claiming any violation of any law,
regulation, ordinance or code, or requiring compliance with any law, regulation,
ordinance or code, or demanding payment or contribution for environmental damage
or injury to natural resources. Copies of any such notices received subsequent
to the date hereof shall be forwarded to Mortgagee within three (3) days of
their receipt.


(vi)    Mortgagor has no knowledge of the release or threat of release of any
Hazardous Substances from any property adjoining or in the immediate vicinity of
the Mortgaged Property.


(vii)    No portion of the Mortgaged Property is a wetland or other water of the
United States subject to jurisdiction under Section 404 of the Clean Water Act
(33 U.S.C. § 1344) or any comparable state statute or local ordinance or
regulation defining or protecting wetlands or other special aquatic areas.


(viii)    There are no concentrations of radon or other radioactive gases or
materials in any buildings or structures on the Mortgaged Property that exceed
background ambient air levels.


(ix)    To the best of Mortgagor's knowledge, there have been no complaints of
illness or sickness alleged to result from conditions inside any buildings or
structures on the Mortgaged Property.






--------------------------------------------------------------------------------




(c)    Mortgagor will give prompt written notice to Mortgagee of:


(i)    any proceeding, known investigation or inquiry commenced by any
governmental authority with respect to the presence of any Hazardous Substance
on, under or about the Mortgaged Property or the migration thereof to or from
adjoining property;


(ii)    all claims made or threatened by any individual or entity against
Mortgagor or the Mortgaged Property relating to any loss or injury allegedly
resulting from any Hazardous Substance; and


(iii)    the discovery by Mortgagor of any occurrence or condition on any real
property adjoining or in the vicinity of the Mortgaged Property which might
cause the Mortgaged Property or any part thereof to be subject to any
restriction on the ownership, occupancy, transferability or use of the Mortgaged
Property under any Environmental Law.


(d)    Mortgagee shall have the right and privilege to: (i) join in and
participate in, as a party if it so elects, any one or more legal proceedings or
actions initiated with respect to the Mortgaged Property; and to (ii) have all
costs and expenses thereof (including without limitation Mortgagee's reasonable
attorneys' fees and costs) paid by Mortgagor.


(e)    Mortgagor agrees to protect, defend, indemnify and hold harmless
Mortgagee, its directors, officers, employees, agents, contractors,
sub-contractors, licensees, invitees, participants, successors and assigns, from
and against any Environmental Liability and any and all claims, demands,
judgments, settlements, damages, actions, causes of action, injuries,
administrative orders, consent agreements and orders, liabilities, losses,
penalties, costs, including but not limited to any cleanup costs, remediation
costs and response costs, and all expenses of any kind whatsoever including
reasonable attorneys' fees and expenses, including but not limited to those
arising out of loss of life, injury to persons, property or business or damage
to natural resources in connection with the activities of Mortgagor, or parties
in a contractual relationship with Mortgagor, and any of them, the foregoing
being collectively referred to as “Claims”, which:


(i)    arise out of the actual, alleged or threatened migration, spill,
leaching, pouring, emptying, injection, discharge, dispersal, release, storage,
treatment, generation, disposal or escape of any Hazardous Substances onto or
from the Mortgaged Property; or


(ii)    actually or allegedly arise out of, in connection with the Mortgaged
Property, the use, specification or inclusion of any product, material or
process containing Hazardous Substances, the failure to detect the existence or
proportion of Hazardous Substances in the soil, air, surface water or ground
water, or the performance of or failure to perform the abatement of any
Hazardous Substances source or the replacement or removal of any soil, water,
surface water or ground water containing any Hazardous Substances; or


(iii)    arise out of the breach of any covenant, warranty or representation
contained in any statement or other information given by Mortgagor to Mortgagee
relating to environmental matters; or


(iv)    arise out of any Enforcement or Remedial Action or any judicial or
administrative action brought pursuant to any Environmental Law.


Mortgagor, its successors and assigns, shall bear, pay and discharge when and as
the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against




--------------------------------------------------------------------------------




Mortgagee described in this subparagraph (e), shall hold Mortgagee harmless for
those judgments or claims, and shall assume the burden and expense of defending
all suits, administrative proceedings, and negotiations of any description with
any and all persons, political subdivisions or government agencies arising out
of any of the occurrences set forth in this subparagraph (e).


Mortgagor's indemnifications and representations made herein shall survive any
termination or expiration of the documents evidencing or securing the
Obligations and/or the repayment of the indebtedness evidenced by the
Obligations, including, but not limited to, any foreclosure on this Mortgage or
acceptance of a deed in lieu of foreclosure. Without limiting the generality of
the foregoing, Mortgagor's indemnifications and representations shall extend to
Hazardous Substances which first originate on the Mortgaged Property subsequent
to Mortgagee's succession to title by virtue of a foreclosure or acceptance of a
deed in lieu of foreclosure, excepting only such Claims which arise out of
actions taken by Mortgagee, or by those contracting with Mortgagee, its
successors or assigns, subsequent to Mortgagee, its successors or assigns,
becoming owner of the Mortgaged Property.


(f)    If any investigation, site monitoring, containment, cleanup, removal,
restoration or other remedial work of any kind or nature (the “Remedial Work”)
is reasonably desirable (in the case of an operation and maintenance program or
similar monitoring or preventative programs) or necessary, both as determined by
an independent environmental consultant selected by Mortgagee under any
applicable federal, state or local law, regulation or ordinance, or under any
judicial or administrative order or judgment, or by any governmental person,
board, commission or agency, because of or in connection with the current or
future presence, suspected presence, release or suspected release of a Hazardous
Substance into the air, soil, groundwater, or surface water at, on, about, under
or within the Mortgaged Property or any portion thereof, Mortgagor shall within
thirty (30) days after written demand by Mortgagee for the performance (or
within such shorter time as may be required under applicable law, regulation,
ordinance, order or agreement), commence and thereafter diligently prosecute to
completion all such Remedial Work to the extent required by law. All Remedial
Work shall be performed by contractors approved in advance by Mortgagee (which
approval in each case shall not be unreasonably withheld or delayed) and under
the supervision of a consulting engineer approved in advance by Mortgagee. All
costs and expenses of such Remedial Work (including without limitation the
reasonable fees and expenses of Mortgagee's counsel) incurred in connection with
monitoring or review of the Remedial Work shall be paid by Mortgagor. If
Mortgagor shall fail or neglect to timely commence or cause to be commenced, or
shall fail to diligently prosecute to completion, such Remedial Work, Mortgagee
may (but shall not be required to) cause such Remedial Work to be performed; and
all costs and expenses thereof, or incurred in connection therewith (including,
without limitation, the reasonable fees and expenses of Mortgagee's counsel),
shall be paid by Mortgagor to Mortgagee forthwith after demand and shall be a
part of the Indebtedness.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage as of the
date first written above.


IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.


 
 
MORTGAGOR:
 
 
 
 
 
CARDINAL ETHANOL, LLC, an Indiana limited liability company
 
 
 
 
 
By: /s/ Jeffrey L. Painter
 
 
Printed Name: Jeffrey L. Painter
 
 
Title: CEO/President
 
 
 
Prepared by and Return to:
 
 
 
 
 
James M. Pfeffer
 
 
Stinson Morrison Hecker LLP
 
 
1299 Farnam St., Suite 1500
 
 
Omaha, Nebraska 68102
 
 





I affirm, under penalties for perjury that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.




/s/ James M. Pfeffer            
James M. Pfeffer








--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGMENT


STATE OF INDIANA            )
) ss.
COUNTY OF RANDOLPH        )


Before me, a Notary Public in and for said County and State, personally appeared
Jeffrey L. Painter, known to me to be the President/CEO of Cardinal Ethanol,
LLC, an Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.


HEATHER A. CRAIG
NOTARY PUBLIC
SEAL
STATE OF INDIANA
MY COMMISSION EXPIRES FEBRUARY 1, 2016
RESIDENT OF WAYNE COUNTY
 
/s/ Heather A. Craig
 
Notary Public-Signature
 
 
 
Heather A. Craig
 
Notary Public-Printed Name
 
 
 
Date: June 10, 2013





My commission expires:


February 1, 2016        




My County of Residence: Wayne County, Indiana




























--------------------------------------------------------------------------------




































EXHIBIT A
Legal Description




Tract I, containing 207.623 acres


Situated in the Northeast and Southeast Quarters, both being in Section 17,
Township 20 North, Range 15 East, Wayne Township, Randolph County, Indiana,
being more particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southeast Quarter
in Indiana State Highway No. 32;


Thence North 89°50'43” West 1993.12 feet (bearing base established from State
Plan Coordinates) along the south line of said Southeast Quarter, Indiana State
Highway No. 32, to a mag nail set, witness an iron rod set North 00°09'17” East
30.00 feet (all iron rods set are 5/8” rebar with plastic cap stamped “RLS
20400025”);


Thence North 00°09'17” East 332.46 feet, to an iron rod set;


Thence North 89°50'43” West 298.90 feet, to an iron rod set;


Thence South 00°09'17” West 332.46 feet, to a mag nail set on the south line of
said Southeast Quarter, witness an iron rod set North 00°09'17” East 30.00 feet;


Thence North 89°50'43” West 502.27 feet, along said south line, in said highway,
to a mag nail found at said southwest corner of said Southeast Quarter, witness
a concrete post found North 01°31'35” East 30.52 feet;


Thence North 01°31'35” East 2649.53 feet along the west line of said Southeast
Quarter, to an iron rod set at the northwest corner of said Quarter (all iron
rods set are 5/8” rebar with plastic cap stamped “RLS 20400025”);


Thence North 01°31'35” East 378.81 feet along the west line of said Northeast
Quarter, to an iron rod set on the south right-of-way of the New York Central
Lines Railroad;






--------------------------------------------------------------------------------




Thence North 77°15'15” East 2775.43 feet along said south right-of-way, to a mag
nail set on the east line of said Northeast Quarter, in Randolph County Road 600
East, witness a concrete end post found South 77°15'15” West 21.33 feet;


Thence South 00°40'05” West 1012.22 feet along the east line of said Northeast
Quarter, in said County Road to an iron rod found at the southeast corner of
said Northeast Quarter;


Thence South 00°23'58” West 2635.04 feet along the east line of said Southeast
Quarter, in said road, to the point of beginning, containing 207.623 acres, more
or less, there being 43.128 acres, more or less, in the Northeast Quarter and
164.495 acres, more or less, in the Southeast Quarter.






Tract II, containing 87.598 acres


Situated in the Northwest and Southwest Quarters, both in Section 17, Township
20 North, Range 15 East, Wayne Township, Randolph County, Indiana, being more
particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southwest Quarter,
in Indiana State Highway No.32, witness a concrete end post found North
01°31'35” East 30.52 feet;


Thence North 89°42'11” West 1320.67 feet (bearing base established from State
Plan Coordinates) along the south line of said Southwest Quarter, in said State
Highway, to a mag nail set at the Southeast corner of a 63.39 acre tract as
recorded in Instrument 0002247, witness a concrete end post found North
01°12'42” East 30.49 feet;


Thence North 01°12'42” East 2652.77 feet along the east line of said 63.39 acre
tract, to an iron rod set on the North line of said Southwest Quarter;


Thence North 01°12'42” East 64.26 feet, entering into the Northwest Quarter, to
an iron rod set on the south right-of-way of the New York Central Lines Railroad
(all iron rods set with plastic cap stamped 7955);


Thence North 77°15'15” East 1377.82 feet along said right-of-way, to an iron rod
set on the east line of said Northwest Quarter;


Thence South 01°31'35” West 378.81 feet along the east line of said Northwest
Quarter, to an iron rod set at the southeast corner of said Quarter;


Thence South 01°31'35” West 2649.53 feet along the east line of said Southwest
Quarter, to the point of beginning, containing 87.598 acres, more or less, there
being 80.807 acres, more or less, in the Southwest Quarter and 6.791 acres, more
or less, in the Northwest Quarter.








--------------------------------------------------------------------------------




EXHIBIT B
PERMITTED ENCUMBRANCES AND PERMITTED LEASES




Permitted Encumbrances:


1.
Real Estate Taxes which have been assessed but are not delinquent.



2.
Easement for overhead and underground electric and communications lines granted
to Indiana Michigan Power Company by instrument dated February 11, 2008 and
recorded February 28, 2008 as Instrument No. 20080930.



3.
Easement for overhead and underground electric and communications lines granted
to Indiana Michigan Power Company by instrument dated July 18, 2008 and recoded
august 8, 2008 as Instrument No. 20083406.



4.
Easement for overhead and underground electric and communications lines granted
to Indiana Michigan Power Company by instrument dated April 23, 2010 and recoded
May 7, 2010 as Instrument No. 20101780.



5.
Easement for overhead and underground electric and communications lines granted
to Indiana Michigan Power Company by instrument dated April 23, 2010 and recoded
May 7, 2010 as Instrument No. 20101781.



6.
Easement for overhead and underground electric and communications lines granted
to Indiana Michigan Power Company by instrument dated March 26, 2012 and recoded
April 16, 2012 as Instrument No. 20121428.





Permitted Leases:


1.
Non-Exclusive CO2 Facility Site Lease Agreement dated August 11, 2010 between
Cardinal ethanol, LLC, as Lessor, and EPCO Carbon Dioxide Products, Inc., as
Lessee

















--------------------------------------------------------------------------------




EXHIBIT C
ENVIRONMENTAL STUDIES




Phase I Environmental Site Assessment Dated August 29, 2006 prepared by August
Mack Environmental, Inc.




